Case 2:18-cv-02612-SVW-AGR Document 98-2 Filed 03/08/19 Page 1 of 3 Page ID #:929




    1   SAXENA WHITE P.A.                         KAPLAN FOX & KILSHEIMER LLP
        Maya Saxena                               Justin B. Farar (SBN 211556)
    2   Joseph E. White, III                      12400 Wilshire Boulevard, Suite 820
        Lester R. Hooker (241590)                 Los Angeles, CA 90025
    3   150 E. Palmetto Park Road, Suite 600      Telephone: 310.575.8604
        Boca Raton, FL 33432                      Facsimile: 310.444.1913
    4   Telephone: (561) 394-3399                 E-mail: jfarar@kaplanfox.com
        Facsimile: (561) 394-3382
    5   E-mail: msaxena@saxenawhite.com           -and-
               jwhite@saxenawhite.com
    6          lhooker@saxenawhite.com            Laurence D. King (SBN 206423)
                                                  Mario M. Choi (SBN 243409)
    7   -and-                                     350 Sansome Street, Suite 400
                                                  San Francisco, CA 94104
    8   Steven B. Singer                          Telephone: 415.772.4700
        10 Bank Street, 8th Floor                 Facsimile: 415.772.4707
    9   White Plains, NY 10606                    Email: lking@kaplanfox.com
        Telephone: (914) 437-8551                       mchoi@kaplanfox.com
   10   Facsimile: (888) 631-3611
        E-mail: ssinger@saxenawhite.com           Liaison Counsel for Lead Plaintiff and the
   11                                             Proposed Class
        Lead Counsel for Lead Plaintiff
   12   and the Proposed Class

   13
                           UNITED STATES DISTRICT COURT
   14                     CENTRAL DISTRICT OF CALIFORNIA
   15
   16   LEON D. MILBECK, on behalf of             )   No. 2:18-cv-02612-SVW
        himself and all others similarly situated )
   17                                             )   CLASS ACTION
              Plaintiff,                          )
   18                                             )
              vs.                                 )   DECLARATION OF JUSTIN B.
   19                                             )   FARAR IN SUPPORT OF LEAD
        TRUECAR, INC., et al.,                    )   PLAINTIFF’S MOTION FOR
   20                                             )   CLASS CERTIFICATION
              Defendants.                         )
   21                                             )   Date: May 13, 2019
                                                  )   Time: 1:30 p.m.
   22                                             )   Courtroom: 10A
                                                  )   Honorable Stephen V. Wilson
   23                                             )

   24
   25
   26
   27
   28
                                                                    Case No. 2:18-cv-02612-SVW
                 DECLARATION OF JUSTIN B. FARAR ISO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-02612-SVW-AGR Document 98-2 Filed 03/08/19 Page 2 of 3 Page ID #:930




    1         I, Justin B. Farar, declare and state as follows:
    2         1.      I am an attorney with the law firm of Kaplan Fox & Kilsheimer LLP,
    3   liaison counsel for Lead Plaintiff Oklahoma Police Pension and Retirement Fund
    4   (“Plaintiff”) and the proposed class. I am a member of good standing of the bar of
    5   California, and am admitted to practice in this district. I respectfully submit this
    6   declaration in support of Plaintiffs’ Motion for Class Certification.
    7         2.      Attached hereto as Exhibit A is a true and correct copy of the Expert
    8   Report of Chad Coffman, CFA, dated March 8, 2019.
    9         3.      Attached hereto as Exhibit B is a true and correct copy of the firm
   10   resume of Saxena White P.A.
   11         4.      Attached hereto as Exhibit C is a true and correct copy of the firm
   12   resume of Kaplan Fox & Kilsheimer LLP.
   13         I declare under penalty of perjury under the laws of the United States of
   14   America that the foregoing facts are true and correct.
   15         Executed this 8th of March, 2019 in Los Angeles, California.
   16
                                                 By: /s/ Justin B. Farar
   17                                                    Justin B. Farar
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  -1-                  Case No. 2:18-cv-02612-SVW
                   DECLARATION OF JUSTIN B. FARAR ISO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-02612-SVW-AGR Document 98-2 Filed 03/08/19 Page 3 of 3 Page ID #:931




    1      PROOF OF SERVICE VIA ELECTRONIC POSTING PURSUANT TO
            CENTRAL DISTRICT OF CALIFORNIA LOCAL RULES AND ECF
    2                     GENERAL ORDER NO. 10-07
    3
              I HEREBY CERTIFY that, on March 8, 2019, I electronically filed the
    4
        foregoing with the Clerk of Court using the CM/ECF system, which will send a
    5
        notice of electronic filing to all registered users. I certify under penalty of perjury
    6
        under the laws of the United States of America that the foregoing is true and correct.
    7
              Executed on March 8, 2019.
    8
    9                                                  /s/ Justin B. Farar
   10                                                  Justin B. Farar (SBN 211556)
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -2-                  Case No. 2:18-cv-02612-SVW
                  DECLARATION OF JUSTIN B. FARAR ISO MOTION FOR CLASS CERTIFICATION
